Exhibit 10.29

AMENDMENT NO. 1 TO TRADEMARK COLLATERAL ASSIGNMENT AND

SECURITY AGREEMENT

THIS AMENDMENT NO. 1 TO TRADEMARK COLLATERAL ASSIGNMENT AND SECURITY AGREEMENT
(this “Amendment”), dated as of March 29, 2011 is entered into between GREGG
APPLIANCES, INC., an Indiana corporation (“Debtor”), and WELLS FARGO BANK,
NATIONAL ASSOCIATION (successor in interest to Wachovia Bank, National
Association successor in interest to Congress Financial Corporation (Central)),
in its capacity as Secured party for Lenders (“Secured Party”).

W I T N E S S E T H:

WHEREAS, the parties hereto are parties to that certain Trademark Collateral
Assignment and Security Agreement dated as of February 3, 2005 (as amended,
modified or supplemented from time to time, the “Existing Trademark Agreement”)
which was filed with the United States Patent and Trademark Office on March 23,
2005, at Reel 3138, Frame 0741. Capitalized terms used herein without definition
shall have the meanings ascribed to such terms in the Existing Trademark
Agreement.

WHEREAS, Debtor desires to amend the Existing Trademark Agreement to reflect the
addition of the Trademarks listed on Exhibit A attached hereto.

NOW, THEREFORE, in consideration of the premises, the mutual covenants herein
contained and other good and valuable consideration (the receipt, adequacy and
sufficiency of which are hereby acknowledged), the parties hereto agree as
follows:

1. Amendment to Existing Trademark Agreement. “Exhibit A to Trademark Collateral
Assignment and Security Agreement” appended to the Existing Trademark Agreement
is hereby amended by adding the Trademarks listed on Exhibit A attached hereto.

2. No Waiver. Secured Party and Debtor agree that the amendment set forth in
Section 1 hereof shall be limited precisely as written and except as expressly
set forth in Section 1 of this Amendment, shall not be deemed to be a consent to
any waiver or modification of any other term or condition of the Existing
Trademark Agreement or any other Loan Document.

3. Representations. Debtor hereby represents and warrants to Secured Party that
this Amendment is a legal, valid, and binding obligation of Debtor, enforceable
against Debtor in accordance with its terms, except as such enforceability may
be limited by (A) applicable bankruptcy, insolvency or similar laws affecting
the enforcement of creditors’ rights generally and (B) general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).



--------------------------------------------------------------------------------

4. Miscellaneous.

(i) Section headings used in this Amendment are for convenience of reference
only and shall not affect the construction of this Amendment. This Amendment may
be authenticated by manual signature, facsimile or other electronic means, all
of which shall be equally valid.

(ii) This Amendment may be executed in any number of counterparts and by the
different parties on separate counterparts and each such counterpart shall be
deemed to be an original, but all such counterparts shall together constitute
but one and the same agreement.

(iii) This Amendment shall be a contract made under and governed by the laws of
the State of New York, without giving effect to principles of conflicts of laws.

(iv) All obligations of Debtor and rights of Secured Party that are expressed
herein, shall be in addition to and not in limitation of those provided by
applicable law.

(v) Whenever possible, each provision of this Amendment shall be interpreted in
such manner as to be effective and valid under applicable law; but if any
provision of this Amendment shall be prohibited by or invalid under applicable
law, such provision shall be ineffective to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Amendment.

(vi) This Amendment shall be binding upon Debtor and Secured Party and their
respective successors and assigns, and shall inure to the benefit of Debtor and
Secured Party and the successors and assigns of Secured Party.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

GREGG APPLIANCES, INC. By:  

/s/ Jeremy J. Aguilar

Name:  

Jeremy J. Aguilar

Title:  

Chief Financial Officer

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Secured Party By:  

 

Name:  

 

Title:  

 

[Signature Page to Amendment No. 1 to Trademark Collateral Assignment and
Security Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

GREGG APPLIANCES, INC. By:  

 

Name:  

 

Title:  

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Secured Party By:  

/s/ Jason B Searle

Name:  

Jason B Searle

Title:  

Director

[Signature Page to Amendment No. 1 to Trademark Collateral Assignment and
Security Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

to

Amendment to Trademark Security Agreement

 

Trademark

   Registration
Number      Registration
Date  

EXTRAORDINARY APPLIANCES FOR THE HEART OF YOUR HOME

     3,307,127         10/9/07   

WEBSTOCK

     3,520,019         10/21/08    LOGO [g191349ex10_30pg005a.jpg]     
3,530,456         11/11/08   

HHGREGG

     3,520,020         10/21/08    LOGO [g191349ex10_30pg005b.jpg]     
3,530,455         11/11/08   

FINE LINES

     3,546,276         12/16/08   

FINE POINTS

     3,520,018         10/21/08    LOGO [g191349ex10_30pg005c.jpg]     
3,530,454         11/11/08    LOGO [g191349ex10_30pg005d.jpg]      3,633,848   
     6/9/09   

HHGREEN

     3,613,710         4/28/09   

GIVING YOU THE POWER TO GO GREEN

     3,613,720         4/28/09   

hhgold

     3,860,068         10/12/10   